Citation Nr: 0917140	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  03-24 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel





INTRODUCTION

The Veteran served on active duty in the Navy from November 
1974 to May 1978.  He served on the U.S.S. MIDWAY (CVA-41) 
from April 20 to May 2, 1975.  The appellant is his surviving 
spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.  The 
appellant withdrew a request for a Board hearing in March 
2004.  

This case was stayed during the Haas case, concerning the 
presumption of Agent Orange exposure for Veterans who did not 
set foot within the land borders of the Republic of Vietnam 
between January 9, 1962 and May 7, 1975.  In Haas v. Peake, 
525 F. 3d 1168 (Fed. Cir 2008), that case was finally 
resolved and the stay has been lifted. 


FINDING OF FACT

The Veteran died from cardiopulmonary arrest due to 
myocardial infarction in October 1998.  Hypertension which 
had its onset in service caused his atherosclerosis and 
ischemic heart disease, which caused his fatal myocardial 
infarction.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are met.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the 
claim for service connection for the cause of the Veteran's 
death is being granted, any deficiencies in VA's duties to 
notify or to assist the appellant are harmless.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  Deciding the appeal is not prejudicial to the 
appellant.  

The Veteran died in October 1998.  At the time of death, he 
was not service-connected for any disabilities.  His death 
certificate lists the cause of his death as cardiorespiratory 
arrest due to myocardial infarction.  The appellant argues 
that the Veteran had hypertension in service.  

To establish service connection for the Veteran's cause of 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused, or contributed 
substantially or materially, to the cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause of death, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that the 
disability casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

Because the Veteran was not service-connected for any 
disorders at the time of his death, it is necessary to 
determine whether service connection should have been 
established for hypertension, atherosclerosis, or diabetes 
mellitus.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Certain chronic diseases may be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of 10 percent or more within 
one year in most cases of the date of separation from 
service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); 
see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  This 
includes arteriosclerosis, cardiovascular renal disease 
including hypertension, and diabetes mellitus.  38 C.F.R. 
§ 3.309(a).  

The Veteran's service treatment records do not show any 
diagnoses of cardiovascular disease, including hypertension, 
or of diabetes mellitus.  The Veteran had a blood pressure of 
130/90 on evaluation in December 1974, when he reported a 
history of a heart murmur.  The Veteran had reported through 
an interpreter that he had tachycardia when doing exercise, 
and some pain down his left arm with exercise when his heart 
was beating quickly.  The examiner found no murmur, that the 
Veteran's examination was normal, and that the Veteran was 
probably describing physiological tachycardia.  

On service discharge examination in May 1978, the Veteran's 
heart was normal and his blood pressure was 124/82.  No form 
of heart disease was diagnosed, and diabetes mellitus was not 
diagnosed.  

A January 1980 treatment record from Cirilo Galvez, Jr., M.D. 
indicates that the Veteran's blood pressure was 180/100 with 
substernal chest pains.  The assessment was hypertension and 
angina pectoris.  Medication was prescribed.

In July 1999, Dr. Galvez indicated that the Veteran was a 
known hypertensive since his discharge from the Navy.  He had 
been seeing the Veteran on and off since 1980 for 
hypertension and angina pectoris (ischemic heart disease).  




In June 2004, F. P. Cancino, M.D. certified that he had 
treated the Veteran for hypertension and chest pain a couple 
of months before and after the Veteran's January 1978 wedding 
day.  The Board attempted to obtain medical records of 
treatment from Dr. Cancino in a January 2005 remand, but in 
July 2005, the appellant indicated that Dr. Cancino's records 
had become unavailable and that he had died.  She submitted a 
death certificate indicating that his death occurred in May 
2005.  

A VA medical opinion was obtained in July 2006.  The examiner 
concluded that the Veteran "was normotensive during military 
service and had become hypertensive in 1978".  The examiner 
stated that the Veteran had become hypertensive "in 1978 and 
not during military service".  Apparently, the examiner was 
under the impression that the Veteran had not been in service 
in 1978.  He noted that there was a medical certificate from 
Dr. Cancino indicating that he had treated the Veteran for 
hypertension and chest pain in January 1978, and he 
apparently relied on this.

Given the fact that the Veteran did report having left arm 
pain with exercise and had a blood pressure of 130/90 during 
service in December 1974, and the diagnosis of hypertension 
and angina pectoris in January 1980 with the blood pressure 
being 180/100 at the time, the Board will accept Dr. 
Cancino's June 2004 statement that he had treated the Veteran 
for hypertension and chest pain in the months before and 
after the Veteran's January 1978 wedding.  This being the 
case, the Board finds that the Veteran had hypertension in 
service.  The VA medical opinion in July 2006 indicates that 
the Veteran's hypertension led to atherosclerosis and 
ischemic heart disease, which caused the Veteran's fatal 
myocardial infarction.  




In light of the above, service connection is warranted for 
the cause of the Veteran's death.  Reasonable doubt has been 
resolved in the appellant's favor.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


